Name: Commission Implementing Directive (EU) 2017/1920 of 19 October 2017 amending Annex IV to Council Directive 2000/29/EC as regards the movement of seeds of Solanum tuberosum L. originating in the Union
 Type: Directive_IMPL
 Subject Matter: agricultural policy;  plant product;  trade policy;  means of agricultural production;  agricultural activity;  international trade;  trade;  environmental policy;  economic geography
 Date Published: 2017-10-20

 20.10.2017 EN Official Journal of the European Union L 271/34 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2017/1920 of 19 October 2017 amending Annex IV to Council Directive 2000/29/EC as regards the movement of seeds of Solanum tuberosum L. originating in the Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point (d) of the second paragraph of Article 14 thereof, Whereas: (1) Article 5(1) of Directive 2000/29/EC in conjunction with point 18.3 of Section II of Part A of Annex IV to that Directive, provides for special requirements concerning the movement of plants of stolon or tuber-forming species of Solanum L., or their hybrids, intended for planting, other than those tubers of Solanum tuberosum L. specified in points 18.1., 18.1.1. or 18.2. of Section II of Part A of Annex IV to that Directive, and other than culture maintenance material being stored in gene banks or genetic stock collections. (2) Certain Member States have requested for more specific requirements for the movement of seeds of Solanum tuberosum L., commonly also referred to as true potato seeds, originating in the Union (hereafter the specified seeds). Those requirements should ensure phytosanitary protection of the Union territory from harmful organisms potentially hosted by the specified seeds. (3) Seeds which are plants of stolon, or tuber-forming species of Solanum L., or their hybrids, intended for planting, being stored in gene banks or genetic stock collections, should not be considered as specified seeds, because they are intended for research and conservation purposes. (4) As Synchytrium endobioticum (Schilbersky) Percival, Clavibacter michiganensis ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al., Ralstonia solanacearum (Smith) Yabuuchi et al. and Potato spindle tuber viroid present the major phytosanitary risk for the specified seeds, and taking into account the pest risk analysis of the Netherlands Food and Consumer Product Safety Authority of 2015 (2), it is appropriate to provide that either the specified seeds should originate in areas known to be free from those organisms, or the specified seeds and their production sites should be subject to specific requirements. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex IV to Directive 2000/29/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 31 March 2018 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 April 2018. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 169, 10.7.2000, p. 1. (2) PRA EU internal movement of True Potato Seeds of official varieties, NVWA, June 2015. ANNEX Section II of Part A of Annex IV to Directive 2000/29/EC is amended as follows: (1) Point 18.3 is replaced by the following: 18.3. Plants of stolon or tuber-forming species of Solanum L., or their hybrids, intended for planting, other than those tubers of Solanum tuberosum L. specified in points 18.1, 18.1.1 or 18.2, other than culture maintenance material being stored in gene banks or genetic stock collections, and other than seeds of Solanum tuberosum L. specified in point 18.3.1. (a) The plants shall have been held under quarantine conditions and shall have been found free of any harmful organisms in quarantine testing; (b) the quarantine testing referred to in (a) shall: (aa) be supervised by the official plant protection organisation of the Member State concerned and executed by scientifically trained staff of that organisation or of any officially approved body; (bb) be executed at a site provided with appropriate facilities sufficient to contain harmful organisms and maintain the material including indicator plants in such a way as to eliminate any risk of spreading harmful organisms; (cc) be executed on each unit of the material,  by visual examination at regular intervals during the full length of at least one vegetative cycle, having regard to the type of material and its stage of development during the testing programme, for symptoms caused by any harmful organisms,  by testing, in accordance with appropriate methods to be submitted to the Committee referred to in Article 18:  in the case of all potato material at least for  Andean potato latent virus,  Arracacha virus B. oca strain,  Potato black ringspot virus,  Potato spindle tuber viroid,  Potato virus T,  Andean potato mottle virus,  common potato viruses A, M, S, V, X and Y (including Yo, Yn und Yc) and Potato leaf roll virus,  Clavibacter michiganensis ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al.,  Ralstonia solanacearum (Smith) Yabuuchi et al.;  in the case of seeds of Solanum tuberosum L., other than those specified in point 18.3.1, at least for the viruses and viroid listed above; (dd) by appropriate testing on any other symptom observed in the visual examination in order to identify the harmful organisms having caused such symptoms; (c) any material, which has not been found free, under the testing specified under (b) from harmful organisms as specified under (b) shall be immediately destroyed or subjected to procedures which eliminate the harmful organism(s); (d) each organisation or research body holding this material shall inform their official Member State plant protection service of the material held. (2) The following point 18.3.1 is inserted after point 18.3: 18.3.1. Seeds of Solanum tuberosum L., other than those specified in point 18.4. Official statement that: The seeds derive from plants complying, as applicable, with the requirements set out in points 18.1., 18.1.1, 18.2 and 18.3; and (a) the seeds originate in areas known to be free from Synchytrium endobioticum (Schilbersky) Percival, Clavibacter michiganensis ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al., Ralstonia solanacearum (Smith) Yabuuchi et al. and Potato spindle tuber viroid; or (b) the seeds comply with all of the following requirements: (i) they have been produced in a site where, since the beginning of the last cycle of vegetation, no symptoms of disease caused by the harmful organisms referred to in point (a) have been observed; (ii) they have been produced at a site where all of the following actions have been taken: (1) separation of the site from other solanaceous plants and other host plants of Potato spindle tuber viroid; (2) prevention of contact with staff and items, such as tools, machinery, vehicles, vessels and packaging material, from other sites producing solanaceous plants and other host plants of Potato spindle tuber viroid, or appropriate hygiene measures concerning staff or items from other sites producing solanaceous plants and other host plants of Potato spindle tuber viroid to prevent infection; (3) only water free from all harmful organisms referred to in this point is used.